UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4743
HOSEA FANADISE HAMPTON,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-99-320)

                      Submitted: April 6, 2001

                      Decided: April 26, 2001

     Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

David R. Tanis, Winston-Salem, North Carolina, for Appellant. Wal-
ter C. Holton, Jr., United States Attorney, Steven H. Levin, Assistant
United States Attorney, John E. Pueschel, Third-Year Law Student,
Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. HAMPTON
                               OPINION

PER CURIAM:

   Hosea Fanadise Hampton pled guilty to one count of distribution
of cocaine hydrochloride in violation of 21 U.S.C.A. § 841(a)(1) &
(b)(1)(C) (West 1999) and three counts of distribution of cocaine base
in violation of 21 U.S.C.A. § 841(a)(1) & (b)(1)(B) (West 1999). The
transactions for which Hampton was convicted involved sales to a
confidential informant under the supervision of a police officer. The
Government filed an information of prior convictions alleging two
prior felony convictions of narcotics offenses in North Carolina and
used convictions for these offenses to enhance Hampton’s sentence
pursuant to § 841(b)(1)(B) & (C). Prior to the sentencing hearing and
after the acceptance of his guilty plea, Hampton provided information
about drug activities in Mecklenburg and Carrabus Counties, North
Carolina, to the North Carolina Bureau of Investigation. Hampton
was sentenced to 262 months imprisonment. He appeals that sentence.

   Hampton challenges his sentence on the premise that using his pre-
vious state felony drug convictions to enhance the statutory punish-
ment under § 841(b)(1) and then to again use those same convictions
under United States Sentencing Guidelines Manual ("U.S.S.G.")
§ 4B1.1 (1998) to compute his sentence as a career offender violates
the double jeopardy proscription of the Fifth Amendment. This
scheme of including past criminal conduct to sentence repeat offend-
ers close to or at the maximum statutory sentence conforms with Con-
gress’ intention in devising the career offender enhancement for those
with previous drug or violent crimes, see United States v. LaBonte,
520 U.S. 751, 758-62 (1997), and does not violate the Double Jeop-
ardy Clause, see White v. United States, 515 U.S. 389, 400 (1995).

   Hampton next alleges error by the district court in light of the assis-
tance he provided to the North Carolina Bureau of Investigation. The
Government did not move for a downward departure for substantial
assistance as provided for in U.S.S.G. § 5K1.1. The district court may
not, however, consider a downward departure under § 5K1.1 absent
a government motion. United States v. Francois, 889 F.2d 1341,
1344-45 (4th Cir. 1989). Similarly, Hampton argues that the district
court should have departed under U.S.S.G. § 5K2.0 and Koon v.
                      UNITED STATES v. HAMPTON                        3
United States, 518 U.S. 81 (1996), based on his substantial assistance
to the authorities. We reject this contention because a district court
does not have the authority to depart for substantial assistance under
U.S.S.G. § 5K2.0 in the absence of a government motion, even after
Koon. See, e.g., In re Sealed Case, 181 F.3d 128, 136-42 (D.C. Cir.
1999) (en banc). Hampton also argues that failure by the Government
to make a motion for a downward departure is a violation of the equal
protection clause of the Fourteenth Amendment. The rationale in sup-
port of this conclusion is that the decision to make a motion for some
defendants who offer assistance but not all can be arbitrary and is tan-
tamount to the exercise of a judicial function by the prosecutor, in
violation of the Constitution. We have previously rejected this theory,
noting that the prosecutor has only the power to make the motion
while the court retains the power to reduce the sentence upon that rec-
ommendation and that the prosecutor is in the best position to deter-
mine whether a defendant’s assistance was helpful. Francois, 889
F.2d at 1344 (citing United States v. Musser, 856 F.2d 1484 (11th Cir.
1988)).
   Hampton’s final claim of sentence manipulation turns on the Gov-
ernment’s decision to make repeated controlled drug purchases from
him rather than indict him as soon as it had sufficient evidence against
him. Hampton claims that the purchases made after the initial cocaine
buy were improper in that they resulted in purchases of cocaine base,
which he normally did not sell, and the repeated purchases were made
only to increase his offense level under both the statute and the sen-
tencing guidelines. The district court denied Hampton a downward
departure on these grounds. We have specifically declined to adopt a
rule that would allow downward departure when the government,
rather than effecting an immediate arrest, opts to continue its investi-
gation by continuing to make controlled purchases even after an
indictable offense has occurred. United States v. Jones, 18 F.3d 1145,
1155 (4th Cir. 1994).
  We therefore affirm the district court’s judgment. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the material before the court and argument would
not aid in the decisional process.
                                                           AFFIRMED